UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 31, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5865 Gerber Scientific, Inc. (Exact name of registrant as specified in its charter) Connecticut 06-0640743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut (Address of principal executive offices) 06074 (Zip Code) Registrant's telephone number, including area code: (860) 644-1551 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer x Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x 24,129,529 shares of common stock of the registrant were outstanding as of February 28, 2009, exclusive of treasury shares. GERBER SCIENTIFIC, INC. Index to Quarterly Report on Form 10-Q Fiscal Quarter Ended January 31, 2009 PART I PAGE Item 1. Financial Statements Condensed Consolidated Statements of Operations 3-4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-16 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17-29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29-30 PART II Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 5. Other Information 31-32 Item 6. Exhibits 32 Signature 33 Exhibit Index 34 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Gerber Scientific, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Fiscal Quarters Ended January 31, In thousands, except per share data 2009 2008 Revenue: Product sales $ 102,513 $ 133,637 Service sales 17,584 18,329 120,097 151,966 Cost of Sales: Cost of products sold 74,042 95,428 Cost of services sold 10,536 13,085 84,578 108,513 Gross profit 35,519 43,453 Selling, general and administrative expenses 30,193 30,691 Research and development 5,329 6,466 Operating (loss) income (3 ) 6,296 Other income (expense), net (2,993 ) (435 ) Interest expense (877 ) (1,388 ) (Loss) Income before income taxes (3,873 ) 4,473 Income tax (benefit) expense (1,641 ) 1,410 Net (loss) income $ (2,232 ) $ 3,063 (Loss) Earnings Per Share of Common Stock: Basic $ (0.09 ) $ 0.13 Diluted $ (0.09 ) $ 0.13 Weighted Average Shares Outstanding: Basic 23,602 23,374 Diluted 23,602 23,618 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Gerber Scientific, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Nine Months Ended January 31, In thousands, except per share data 2009 2008 Revenue: Product sales $ 377,114 $ 411,022 Service sales 55,599 55,327 432,713 466,349 Cost of Sales: Cost of products sold 275,251 294,302 Cost of services sold 36,305 36,737 311,556 331,039 Gross profit 121,157 135,310 Selling, general and administrative expenses 96,295 99,022 Research and development 17,331 19,483 Operating income 7,531 16,805 Other income (expense), net (4,058 ) (1,046 ) Interest expense (2,354 ) (3,460 ) Income before income taxes 1,119 12,299 Income tax (benefit) expense (3,424 ) 3,898 Net income $ 4,543 $ 8,401 Earnings Per Share of Common Stock: Basic $ 0.19 $ 0.36 Diluted $ 0.19 $ 0.36 Weighted Average Shares Outstanding: Basic 23,539 23,296 Diluted 23,657 23,600 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Gerber Scientific, Inc. Condensed Consolidated Balance Sheets (Unaudited) January 31, April 30, In thousands 2009 2008 Assets: Current Assets: Cash and cash equivalents $ 10,940 $ 13,892 Accounts receivable, net 83,339 120,752 Inventories 79,276 76,927 Deferred tax assets 7,029 7,600 Prepaid expenses and other current assets 5,257 5,829 Total Current Assets 185,841 225,000 Property, plant and equipment, net 37,472 39,852 Goodwill 75,334 61,844 Deferred tax assets 41,812 34,354 Other assets 18,370 17,489 Total Assets $ 358,829 $ 378,539 Liabilities and Shareholders' Equity: Current Liabilities: Accounts payable $ 40,355 $ 51,253 Accrued compensation and benefits 15,354 23,671 Other accrued liabilities 24,346 27,672 Deferred revenue 13,726 16,399 Total Current Liabilities 93,781 118,995 Long-term debt 75,000 42,000 Accrued pension benefit liability 25,233 28,514 Other long-term liabilities 18,053 19,467 Commitments and contingencies Shareholders' Equity: Preferred stock Common stock 247 243 Paid-in capital 78,528 75,472 Retained earnings 99,969 95,426 Treasury stock (11,686 ) (12,148 ) Accumulated other comprehensive (loss) income (20,296 ) 10,570 Total Shareholders' Equity 146,762 169,563 Total Liabilities and Shareholders' Equity $ 358,829 $ 378,539 See accompanying Notes to Condensed Consolidated Financial Statements. 5 Gerber Scientific, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended January 31, In thousands 2009 2008 Cash flows from operating activities: Net income $ 4,543 $ 8,401 Adjustments to reconcile net income to cash provided by (used for) operatingactivities: Depreciation and amortization 7,547 7,005 Deferred income taxes (5,173 ) 799 Stock-based compensation 2,428 1,200 Gain on sale of assets (622 ) (950 ) Other-than-temporary impairment charge 2,290 Other noncash items 977 1,685 Changes in operating accounts, excluding effects of acquisitions: Accounts receivable 27,929 8,448 Inventories (3,166 ) (7,994 ) Prepaid expenses and other assets (114 ) 266 Accounts payable and other accrued liabilities (21,577 ) (14,750 ) Accrued compensation and benefits (8,744 ) (5,478 ) Net cash provided by (used for) operating activities 6,318 (1,368 ) Cash flows from investing activities: Capital expenditures (6,471 ) (6,405 ) Proceeds from sale of assets 2,590 150 Proceeds from sale of available for sale investments 705 571 Purchases of available for sale investments (432 ) (605 ) Business acquisitions (34,273 ) (4,650 ) Acquisition of intangible assets (678 ) (392 ) Net cash used for investing activities (38,559 ) (11,331 ) Cash flows from financing activities: Debt repayments (56,771 ) (297,256 ) Debt proceeds 88,500 312,809 Debt issuance costs (942 ) Common stock issued 899 1,446 Net cash provided by financing activities 32,628 16,057 Effect of exchange rate changes on cash (3,339 ) 889 (Decrease) Increase in cash and cash equivalents (2,952 ) 4,247 Cash and cash equivalents at beginning of period 13,892 8,052 Cash and cash equivalents at end of period $ 10,940 $ 12,299 See accompanying Notes to Condensed Consolidated Financial Statements. 6 Gerber Scientific, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Gerber Scientific, Inc. and its subsidiaries (collectively, the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The condensed consolidated balance sheet as of April 30, 2008 has been derived from the audited consolidated financial statements; however, these condensed consolidated financial statements do not include all of the disclosures required by accounting principles generally accepted in the United States of America.All significant intercompany transactions have been eliminated in the condensed consolidated financial statements. The condensed consolidated financial statements have been prepared, in all material respects, in accordance with the accounting principles followed in the preparation of the Company's annual financial statements for the fiscal year ended April 30, 2008.The results of operations and cash flows for the fiscal quarter and nine months ended January 31, 2009 are not necessarily indicative of the operating results and cash flows for the full fiscal year or any other future period. Management believes that all adjustments, which include only normal recurring adjustments necessary to fairly state the Company's consolidated financial position, results of operation, cash flows and footnote disclosures for the periods reported, have been included. The financial information included in this Quarterly Report on Form 10-Q should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2008, filed with the Securities and Exchange Commission on June 27, 2008.Certain reclassifications have been made to the prior year fiscal quarter and nine month amounts disclosed to conform to the presentation for the fiscal quarter and nine months ended January 31, 2009.The Company reclassified gains on the sale of operating assets from Other income (expense), net to Selling, general and administrative expenses, which included $1.0 million realized during the quarter ended July 31, 2007 and $0.6 million realized during the quarter ended October 31, 2008, both related to sales of certain operating assets of the Ophthalmic Lens Processing segment. The results of operations and cash flows for two companies that were acquired during the second quarter of fiscal 2009, Virtek Vision International, Inc. ("Virtek") and Gamma Computer Tech Company, Ltd. ("Gamma"), are included from the dates of acquisition through January 31, 2009 in the accompanying Condensed Consolidated Statements of Operations and Condensed Consolidated Statements of Cash Flows.The accompanying Condensed Consolidated Balance Sheet as of January 31, 2009 included the acquired assets and liabilities of Virtek and Gamma.See Note 4. The Company has expanded its revenue recognition significant accounting policy disclosure in order to provide an improved understanding of its accounting for product sales under customary sales contracts, return provisions and recourse obligations.The following paragraphs should be read in conjunction with the Company's summary of significant accounting policies disclosed in its Annual Report on Form 10-K for the fiscal year ended April 30, Product Sales - The Company recognizes revenue on product sales at the time of shipment, which is when title and the risks and rewards of ownership of the product transfer to the Company’s customers and all of the criteria per Staff Accounting Bulletin ("SAB") 104 are considered to have been met.If any of these criteria are not met at shipment, which is infrequent, revenue recognition is deferred until such time as all required conditions of SAB 104 have been completed. Certain equipment sales may provide a payment plan that allows for the final payment to be due upon installation of the equipment.The Company recognizes revenue when it meets the criteria outlined in SAB 104, including that collectibility is reasonably assured.These conditions are met at the time of shipment.Additionally, in very limited circumstances, certain equipment sales may provide for customer acceptance provisions that include incremental measures or product performance criteria.These provisions are evaluated on a case by case base.To the extent these provisions are deemed to be substantive, the Company defers revenue until acceptance has occurred and all other criteria outlined in SAB 104 are met. Return Policy - The Company has no contractual obligation to accept the return of products sold other than for repair or replacement of defective products, which must be authorized in advance, except for certain 7 aftermarket product sales in the Ophthalmic Lens Processing segment.The Company recognizes gross revenue from these aftermarket product sales upon shipment and during the same period reduces gross revenue and associated cost of sales by an estimate for sales returns based upon its historical experience and current economic factors. Recourse Obligations - The Company, in connection with certain product sales, may provide assistance to its customers in obtaining lease financing from third-party financial services institutions. These sales have been determined to be direct sales to the third-party financial services institution.These arrangements may contain recourse provisions, under which the Company is liable to the third-party financial services institution in the event of default by the lessee.These leases typically have terms ranging from two to six years.The Company records an estimated recourse liability based upon its historical experience and current economic factors. Note 2.Inventories Inventories were as follows: January 31, April 30, In thousands 2009 2008 Raw materials and purchased parts $ 65,182 $ 64,230 Work in process 6,174 2,894 Finished goods 7,920 9,803 Total inventories $ 79,276 $ 76,927 Inventories as of January 31, 2009 included acquired inventories from the acquisitions.See Note 4. Note 3.Restructuring During the quarter and nine months ended January 31, 2009, management completed facility rationalization plans for its Connecticut locations and determined that it would reoccupy a previously vacated leased facility.This determination resulted in the reversal of a previously established leased facility restructuring reserve and resulted in a $0.9 million benefit, which was reflected as a reduction of Selling, general and administrative expenses.This benefit was reflected in the Sign Making and Specialty Graphics segment as the initial charge was recorded to this segment's performance in fiscal 2004. Note 4.Acquisitions The Company completed acquisitions of two companies during the second quarter of fiscal 2009.In September 2008, the Company acquired for cash the capital stock of Gamma and in October 2008, the Company acquired for cash the capital stock of Virtek.The acquisitions were funded through borrowings under the Company's existing revolving credit facility.The operating results of these businesses are included within the Apparel and Flexible Material segment in the Company's condensed consolidated financial statements from the respective dates of acquisition. Gamma is a manufacturer of equipment for apparel and flexible materials markets and is located in China.This acquisition is expected to expand the Company's position within China.Under the terms of the stock purchase agreement, the Company paid $5.1 million to the stockholders of Gamma and may be required to pay approximately $0.6 million under the terms of the stock purchase agreement as contingent consideration during the quarter ending October 31, 2009.The assets and liabilities of Gamma were recorded at fair value on the date of acquisition under the purchase method of accounting.The Company determined the fair value of acquired intangible assets through the use of valuation models.The unallocated purchase price was recorded as goodwill. Virtek is a manufacturer of precision laser-based templating, inspection, marking and engraving solutions for industrial material.Virtek serves customers in the prefabricated construction, transportation, metalworking, tool, die and mold making industries worldwide, and its operations are located primarily in Canada and Germany.The Company intends to utilize its global reach, service and customer relationships to increase sales of Virtek’s products, as well as to provide products and services to customers in the flexible materials business.Prior to the acquisition, the common stock of Virtek was publicly listed on the Toronto Stock Exchange. 8 The Company purchased the outstanding common stock of Virtek for an aggregate purchase price of approximately $29.0 million. The assets and liabilities of Virtek were recorded at fair value under the purchase method of accounting.The Company has substantially finalized its purchase accounting adjustments as of January 31, 2009 as reflected in the table below; however, certain balances are still being assessed, particularly with respect to the finalization of deferred tax assets.The Company determined the fair value of acquired intangible assets, through the use of valuation models.The acquired amortizable intangible assets included $4.9 million of developed technology with an estimated useful life of 10 years and trade names valued at $0.2 million with an estimated useful life of 3 years.The unallocated purchase price of $16.1 million was recorded as goodwill, none of which is anticipated to be tax deductible. The table below summarizes the assets acquired and liabilities assumed.The amount reported for Goodwill includes capitalized transaction costs of approximately $3.4 million. In thousands October 21, 2008 Assets acquired: Cash and cash equivalents $ 4,128 Accounts receivable 7,190 Inventories 8,524 Prepaid and other assets 655 Property, plant and equipment 1,985 Goodwill 16,127 Deferred tax assets 619 Other assets 5,124 Total assets acquired $ 44,352 Liabilities assumed: Accounts payable 3,090 Accrued compensation and benefits 2,848 Other liabilities 5,043 Deferred revenue 918 Total liabilities assumed $ 11,899 Net assets acquired $ 32,453 The Company believes that its results of operations for the quarter and nine months ended January 31, 2008 would not have been materially different had the acquisition occurred at May 1, 2007. As a result of the Virtek acquisition, the Company has planned to consolidate Virtek production facilities for certain product lines within its United States, German and Canadian locations.Included in this plan are workforce reductions and plans to exit certain leased facilities.The Company's purchase price allocation of accrued compensation and benefits and other liabilities included $1.5 million of estimated costs for workforce reductions and lease termination costs as of the acquisition date. Note 5.Goodwill and Intangible Assets The table below presents the gross carrying amount and accumulated amortization of the Company's acquired intangible assets other than goodwill included in Other assets on the Company's Condensed Consolidated Balance Sheets: January 31, 2009 April 30, 2008 In thousands Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Amortized intangible assets: Patents $ 7,483 $ 3,036 $ 7,512 $ 3,062 Other 6,983 688 646 413 Total amortized intangible assets $ 14,466 $ 3,724 $ 8,158 $ 3,475 9 Total amortized intangible assets as of January 31, 2009 included acquired intangible assets of $1.4 million from the Gamma acquisition and $5.1 million from the Virtek acquisition.See Note 4. Intangible asset amortization expense was $0.4 million and $0.8 million, respectively, for the quarter and nine months ended January 31, 2009.For the quarter and nine months ended January 31, 2008, intangible asset amortization expense was $0.2 million and $0.5 million, respectively.It is estimated that such expense will be $1.1 million for the fiscal year ending April 30, 2009, $1.2 million for the fiscal year ending April 30, 2010, $1.1 million annually for fiscal years ending April 30, 2011 through 2013 and $1.0 million for the fiscal year ending April 30, 2014 based on the amortized intangible assets as of January 31, 2009. There were no impairments or dispositions of goodwill during the nine months ended January 31, 2009.Balances and changes in the carrying amount of goodwill for the nine months ended January 31, 2009 were as follows: In thousands Sign Making and Specialty Graphics Apparel and Flexible Materials Ophthalmic Lens Processing Total Balance as of April 30, 2008 $ 30,699 $ 14,149 $ 16,996 $ 61,844 Business acquisitions 19,978 19,978 Adjustment to previously reported goodwill 92 92 Effects of currency translation (5,990 ) (590 ) (6,580 ) Balance as of January 31, 2009 $ 24,801 $ 33,537 $ 16,996 $ 75,334 Note 6.Segment Reporting The Company's operations are classified into three reportable operating segments: Sign Making and Specialty Graphics, Apparel and Flexible Materials and Ophthalmic Lens Processing. The Sign Making and Specialty Graphics reportable operating segment is comprised of the Gerber Scientific Products and Spandex business units.The results of Gamma and Virtek are included within the Apparel and Flexible Materials segment from the respective dates of acquisition.See Note 4. The following table presents revenue and operating (loss) income by reportable segment: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January 31, In thousands 2009 2008 2009 2008 Sign Making and Specialty Graphics: Gerber Scientific Products $ 18,512 $ 23,237 $ 70,729 $ 75,018 Spandex 46,190 60,758 180,532 185,612 Sign Making and Specialty Graphics 64,702 83,995 251,261 260,630 Apparel and Flexible Materials 43,009 52,146 137,890 153,065 Ophthalmic Lens Processing 12,386 15,825 43,562 52,654 Consolidated revenue $ 120,097 $ 151,966 $ 432,713 $ 466,349 Sign Making and Specialty Graphics: Gerber Scientific Products $ 389 $ (502 ) $ (234 ) $ (71 ) Spandex 516 2,589 6,432 6,610 Sign Making and Specialty Graphics 905 2,087 6,198 6,539 Apparel and Flexible Materials 2,691 5,645 11,340 19,129 Ophthalmic Lens Processing 737 (340 ) 2,625 3,039 Segment operating income 4,333 7,392 20,163 28,707 Corporate operating expenses (4,336 ) (1,096 ) (12,632 ) (11,902 ) Consolidated operating (loss) income $ (3 ) $ 6,296 $ 7,531 $ 16,805 10 Note 7.Comprehensive (Loss) Income The Company's total comprehensive (loss) income was as follows: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January 31, In thousands 2009 2008 2009 2008 Net (loss) income $ (2,232 ) $ 3,063 $ 4,543 $ 8,401 Other comprehensive (loss) income: Foreign currency translation adjustments (3,677 ) (1,098 ) (31,266 ) 7,441 Defined benefit pension plans activity, net of tax 205 143 614 428 Unrealized investment income (loss), net of tax 1,283 (403 ) 474 (412 ) Net loss on derivative instruments, net of tax (561 ) (688 ) Total comprehensive (loss) income $ (4,982 ) $ 1,705 $ (26,323 ) $ 15,858 Note 8. Earnings (Loss) Per Share Basic and diluted earnings (loss) per common share are calculated in accordance with the provisions of the Financial Accounting Standards Board's ("FASB") Statement of Financial Accounting Standards No.128, Earnings per Share.
